      Case 4:19-cr-00447 Document 57 Filed on 05/19/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 19, 2021
                           UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                               §
                                               §
UNITED STATES OF AMERICA                       §
                                               §   CIVIL ACTION NO. 4:19-cr-447
VS.                                            §
                                               §
ADON BRYCE CLARY                               §
                                               §
                                               §

                                           ORDER

          On May 17, 2020, the Court held a hearing on the Petition for Action on Conditions

of Pretrial Release (Dkt. 48). At that hearing, I found that Defendant violated conditions of

release, and that Defendant is unlikely to abide by any conditions of release. See 18 U.S.C.

§§ 3148(b)(1)(B) and (b)(2)(B). For these reasons, the Government’s Petition is

GRANTED. Defendant’s bond is revoked and the United States Marshal is ORDERED to

detain Defendant in custody for proceedings before U.S. Senior District Court Judge Gray

Miller.

          Signed in Houston, Texas this 19th day of May, 2021.



                                                   ___________________________________
                                                          ANDREW M. EDISON
                                                   UNITED STATES MAGISTRATE JUDGE




1/1
